Citation Nr: 1209890	
Decision Date: 03/16/12    Archive Date: 03/28/12

DOCKET NO.  08-37 630	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a disability rating in excess of 10 percent for fibrocartilage ligament tear of the right wrist. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and L.M.


ATTORNEY FOR THE BOARD

E. I. Velez, Counsel

INTRODUCTION

The appellant served on active duty from June 1983 to June 1986. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

In July 2011, the appellant testified at a hearing before the undersigned Acting Veterans Law Judge (VLJ) at a Travel Board hearing.  A copy of the transcript has been associated with the claims file. 

In addition to the issue addressed above, at the July 2011 hearing the Veteran raised the issue of entitlement to service connection for carpal tunnel syndrome.  The RO has not yet addressed this issue, and it is REFERRED to the RO for appropriate action. 


FINDING OF FACT

The Veteran's service connected fibrocartilage ligament tear of the right wrist has approximated the functional equivalent of ankylosis in a position other than favorable (favorable is between 20 and 30 degrees of dorsiflexion), but has not been productive of ankylosis fixed in any degree of palmar flexion, ulnar deviation, nor radial deviation. 


CONCLUSION OF LAW

The criteria for entitlement to a rating of 30 percent (but no higher) for fibrocartilage ligament tear of the right wrist have been approximated.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, including §§ 4.7, 4.71(a), Diagnostic Codes 5214, 5215 (2011). 

REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100 , 5102-5103A, 5106, 5107, 5126), imposes obligations on VA in terms of its duty to notify and assist claimants.  Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VA must inform the claimant of any information and evidence not of record that (1) is necessary to substantiate the claim as to all five elements of the service connection claim (including degree of disability and effective date of disability (See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006)); (2) VA will seek to provide; and (3) the claimant is expected to provide.  38 U.S.C.A. § 5103(a); Quartuccio, supra. at 187; 38 C.F.R. § 3.159(b).  Notice should be provided at the time that VA receives a completed or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006) at 119 (2004).  This timing requirement applies equally to the initial-disability-rating and effective-date elements of a service connection claim.  Dingess/Hartman, supra. 

The Board finds that the notification requirements of VCAA have been satisfied in this case.  In this regard, the Board notes that in an August 2007 evidentiary development letter the RO advised the appellant of the evidence needed to substantiate his increased rating claim.  The appellant was advised of his and VA's responsibilities under VCAA, to include what evidence should be provided by him and what evidence should be provided by VA.  The letter also advised the Veteran as to the type of evidence needed to substantiate both the disability rating and effective date elements of his claim, pursuant to the Court's holding in Dingess, supra.  The letter was issued prior to the initial adjudication of the claim.

The Board further finds that the duty to assist requirements of VCAA have also been satisfied in this case.  38 U.S.C.A. §§ 5103 and 5103A.  Specifically, the Board finds that all obtainable evidence identified by the Veteran relative to the issue on appeal has been obtained and associated with the claims folder.  In particular, the Board notes that the RO obtained the Veteran's private medical records. 

The RO arranged for the Veteran to undergo a VA examination in August 2007.  The Board finds that the resulting VA examination report is adequate for the purpose of determining entitlement to an increased rating for the right wrist claim.  This examination report is thorough and consistent with the other evidence of record from the period that is currently on appeal.  The examiner elicited from the Veteran his history of complaints and symptoms and provided clinical findings detailing the results of the examination.  For these reasons, the Board concludes that the examination report in this case provides an adequate basis for a decision. 

The evidence of record provides sufficient information to adequately evaluate the claim.  Therefore, no further assistance to the Veteran with the development of evidence is required, nor is there notice delay or deficiency resulting in any prejudice to the Veteran.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006). 

Legal Criteria and Analysis

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods. 

The Veteran's right wrist disability is currently rated under Diagnostic Code 5215, which provides a 10 percent rating for dorsiflexion less than 15 degrees or palmar flexion limited in line with forearm.  38 C.F.R. § 4.71(a), Diagnostic Code 5215.  10 percent is the maximum rating allowed under Diagnostic Code 5215.  The only other Diagnostic Code applicable to wrist disabilities is Diagnostic Code 5214. 

Under Diagnostic Code 5214, a 20 percent disability evaluation is warranted when there is favorable ankylosis in 20 to 30 degrees dorsiflexion in the minor wrist.  A 30 percent disability evaluation is contemplated for ankylosis of the minor wrist in any other position, except favorable.  A 40 percent rating is assigned for ankylosis of the minor wrist when ankylosis is unfavorable, in any degree of palmar flexion, or with ulnar or radial deviation.  Id. 

Normal dorsiflexion of the wrist is from 0 to 70 degrees, and normal palmar flexion is from 0 to 80 degrees.  Normal ulnar deviation of the wrist is from 0 to 45 degrees, and normal radial deviation is from 0 to 20 degrees.  38 C.F.R. § 4.71, Plate I. 

In rating a musculoskeletal disability, functional loss due to pain is a factor.  Other factors include less movement than normal, weakened movement, excess fatigability, pain on movement, and painful motion.  38 C.F.R. § 4.40 , 4.45, and 4.59.  See also DeLuca v. Brown, 8 Vet. App. 202 (1995). 

Additionally, the Board notes that Diagnostic Code 5003 applies to degenerative arthritis.  Pursuant to Diagnostic Code 5003, arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic code(s) for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, x-ray evidence of involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations warrants a 20 percent evaluation.  X-ray evidence of involvement of two or more major joints or two or more minor joints warrants a 10 percent evaluation.  See 38 C.F.R. § 4,71a , Diagnostic Code 5003.  The Board notes that the record reflects that the Veteran now has osteoarthritis of the right wrist; however, the right wrist disability is already rated on the basis of limitation of motion for the period currently on appeal. 

The Board observes that a review of the record reflects that the Veteran's right hand had been his dominant hand prior to adjustments made to accommodate his right wrist disability.  As discussed at the Travel Board hearing of July 2011, the Veteran's left hand has become his "hand of use."  The Veteran's right wrist has been rated by the RO as his 'major' wrist, and the Board agrees with this designation for rating purposes; the analysis below is conducted with recognition of the right wrist as the Veteran's 'major' wrist for rating purposes. 

As the maximum schedular rating of 10 percent under Diagnostic Code 5215 is already assigned for the Veteran's wrist, a higher schedular rating can only be assigned for that period by application of Diagnostic Code 5214 for ankylosis of the wrist.  Thus, the Board has reviewed the evidence to determine whether there is any showing of actual ankylosis of the right wrist or such severe functional limitation of useful motion as to essentially render the Veteran's wrist ankylosed.

The Veteran was afforded a VA examination in August 2007.  At the time, he was noted to have dorsiflexion and volar flexion of the right wrist to 30 degrees with pain; 10 degrees of ulnar and radial deviation with pain, weak grip strength, and tenderness when attempting to extend the thumb.  There was no change in range of motion with repetitive use.  

He was afforded another VA examination in October 2008.  At the time he was noted to have dorsiflexion to 30 degrees with pain over the radial head area; extension to 70 degrees with pain over the radial head area; a 10 degree radial deviation with pain over the radial head, and a 15 degree ulnar deviation with pain over the radial head.  Active range of motion did not produce any weakness, fatigue or incoordination.  There was no additional loss of motion with repetitive use.  He could not touch all of the fingers to his palm of the right hand and there was a half an inch gap with all fingers of that hand.  

In a December 2008 letter, the Veteran's private physician, Dr. D.J.N., stated that the Veteran could not effectively use his right hand for any lifting, writing or any gainful employable functions.  

In a letter of March 2009 from Dr. D.J.N., he stated that the Veteran had dorsiflexion to 20 degrees with pain on motion and palmar flexion to 50 degrees with pain on motion.  In an April 2010 letter he stated that the Veteran's condition had worsened and he now had a chronic pain level of 8 out of 10.  He stated the Veteran remained dysfunctional with his right hand and wrist due to ongoing pain and swelling.  He noted passive dorsiflexion was restricted to 15 degrees after three repetitions and flexion was limited to 10 degrees with considerable pain.  

In a June 2010 letter, Dr. D.J.N. stated that the Veteran had dorsiflexion and palmar flexion limited to 10 degrees with considerable swelling and tenderness over the dorsal wrist.  He noted there was considerable ankylosis consistent with the clinical findings.  In a July 2010 letter, the Veteran's private physician stated that the Veteran did in fact have favorable ankylosis of the right wrist.  He further noted dorsiflexion was limited to no more than 10 degrees.  He further noted the Veteran had to take time off from work intermittently due to his right wrist disability.  

The Veteran was afforded another VA examination in September 2010.  At the time, he reported pain of 8-8.5 out of 10.  The Veteran reported his activities of daily living were affected.  While he could accomplish activities of daily living, he had pain while doing so, and he had pain while doing his work duties and had had to miss work occasionally due to his wrist.  Range of motion was palmar flexion to 10 degrees; dorsiflexion to 15 degrees; and, ulnar and radial deviation to 10 degrees with pain in the entire arc of motion.  There was no additional loss of motion due to pain, fatigue, weakness, lack of endurance or incoordination on repetitive motion.  There was increased pain with repetitive motion.  In an addendum dated in January 2011, the examiner stated that while the motion in the wrist was severely limited, there was motion and, therefore, no ankylosis.  Furthermore, the Veteran had not lost the use of his right hand but was limited in its use and function.  

In a January 2011 letter, Dr. D.J.N. stated the Veteran had passive flexion and extension restricted by 60 degrees with fixed ankylosis.

At the Travel Board hearing in July 2011, the Veteran testified that he wore two supporting braces for his wrist on a daily basis and keeps one on constantly.  He testified that he could do very limited activities and had had to learn how to use his left hand for most things.  The undersigned noted that the Veteran had a lot of difficulty in raising his right arm to take the oath.

As noted earlier, Diagnostic Codes 5214 and 5215 are the only Diagnostic Codes applicable to disability of the wrists, and the Veteran is currently rated at the highest disability level available under Diagnostic Code 5215.  To warrant a higher rating, Code 5214 requires that the evidence must show that the Veteran's wrist is favorably ankylosed, actually or functionally, between 20 degrees and 30 degrees dorsiflexion. 

The Board finds that considering the evidence as noted above, the Veteran's right wrist is functionally favorably ankylosed.  While motion has been noted in all the treatment records and VA examinations, the range of motion has been noted to be severely limited and with pain.  Moreover, at the hearing, the Veteran testified that he wears two braces on a continuous basis which immobilize his wrist.  He further testified he has had to learn how to use his left hand for most things.  He reported constant pain in the range of 8-8.5 out of 10.  The Board finds that considering the evidence as a whole, the symptomatology reported more nearly approximates that of a favorably ankylosed wrist.  As such, the Board finds that a disability rating of 30 percent under Diagnostic Code 5215 is warranted.  

However, the evidence does not show that the wrist is unfavorably ankylosed and the Veteran has retained some use of his right wrist.  Therefore, an even higher disability rating is not warranted.  

Extra Schedular Consideration 

The Board has considered the potential application of the various provisions of 38 C.F.R. Parts 3 and 4, whether or not they were raised by the appellant.  In this case, the appellant has alleged that his service-connected right wrist disability adversely affect his ability to obtain and maintain employment and do activities of daily living.  To accord justice in an exceptional case where the schedular standards are found to be inadequate, the RO is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1). 

The requirement for such an award is a finding that the case presents an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization so as to render impractical application of regular schedular standards.  Id.  The Court has held that the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court further held that the Board must address referral under 38 C.F.R. §3.321(b)(1) only where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  Either the RO or the Board must first determine whether the schedular rating criteria reasonably describe the veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops. 

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116. If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, that being determining whether justice requires assignment of an extraschedular rating. Id.   

In this case, the symptoms described by the appellant fit appropriately with the criteria found in the relevant Diagnostic Codes for the disability at issue.  The Board acknowledges that the appellant has reported interference with employment secondary to his service-connected wrist disorder.  However, the Board also observes that the evidence does not establish that the appellant has experienced hospitalizations or other severe or unusual impairment due to the service-connected disability.  In short, the rating criteria contemplates not only his symptoms but the severity of his disabilities.  The Board does not find that the schedular criteria have been inadequate for rating the manifestations of his service-connected disability.  For these reasons, referral for extraschedular consideration for these disabilities is not warranted. 


ORDER

A disability rating of 30 percent (but no higher) for fibrocartilage ligament tear of the right wrist is warranted.  To this extent, the appeal is granted, subject to applicable laws and regulations governing payment of VA monetary benefits. 


____________________________________________
ROBERT E. O'BRIEN
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


